
	
		II
		110th CONGRESS
		1st Session
		S. 124
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Allard introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide certain counties with the
		  ability to receive television broadcast signals of their
		  choice.
	
	
		1.Short titleThis Act may be cited as the
			 Satellite and Cable Access Act of
			 2007.
		2.Satellite Carriage of television broadcast
			 signalsSection 119(a)(2)(C)
			 of title 17, United States Code, is amended—
			(1)by redesignating clause (v) as clause
			 (vi);
			(2)by inserting after clause (v) the
			 following:
				
					(v)Further additional stationsIf 2 adjacent counties in a single State
				are in a local market comprised principally of counties located in another
				State, the statutory license provided for in subparagraph (A) shall apply to
				the secondary transmission by a satellite carrier to subscribers in those 2
				counties of the primary transmissions of any network station located in the
				capital of the State in which such 2 counties are located, if—
						(I)the 2 counties are located in the 46th
				largest designated market area for the year 2005 according to Nielsen Media
				Research; and
						(II)the total number of television households
				in the 2 counties combined did not exceed 30,000 for the year 2005 according to
				Nielsen Media Research.
						;
				and
			(3)in clause (vi) as redesignated, by striking
			 and (iv) and inserting (iv), and (v).
			3.Cable carriage of televison broadcast
			 signalsPart I of title III of
			 the Communications Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding at
			 the end the following:
			
				342.Carriage of signals to certain television
				market areas
					(a)In generalNotwithstanding any other provision of law,
				each cable operator providing service in an eligible area may elect to carry
				the primary signal of any network station located in the capital of the State
				in which such area is located.
					(b)DefinitionsAs used in this section:
						(1)Eligible areaThe term eligible area means
				1 of 2 counties that—
							(A)are all in a single State;
							(B)on the date of enactment of the
				Satellite and Cable Access Act of
				2007, were each located in—
								(i)the 46th largest designated market area for
				the year 2005 according to Nielsen Media Research; and
								(ii)a designated market area comprised
				principally of counties located in another State; and
								(C)as a group had a total number of television
				households that when combined did not exceed 30,000 for the year 2005 according
				to Nielsen Media Research.
							(2)Network stationThe term network station has
				the same meaning as in section 119(d) of title 17, United States
				Code.
						.
		
